—• Judgment making certain support provisions in a separation action in which no decree of separation was entered (Civ. Prac. Act, § 1164), is unanimously modified, on the law and the facts, to the extent of directing payment of $600 a month for the support of plaintiff and the infant child of the marriage, as well as payment by defendant husband of real estate and water taxes and mortgage amortization and interest on the home in Connecticut owned jointly by the parties, reducing the counsel fee awarded to plaintiff’s counsel to $1,000 in addition to the $350 already paid, striking all other provisions for payments and otherwise affirming, without costs. In the light of the evidence showing the established standard of living of the parties and the income of the husband, the additional .provisions for payment directed by the trial court were excessive and have therefore been stricken. The court had power to provide that the wife occupy the house owned jointly by the parties and that the husband pay certain-financing and other charges connected with the maintenance of the house (see Domestic Relations Law, §§ 234, 236). Settle order on notice. Concur — Botein, P. J., Rabin, McNally, Eager and Steuer, JJ.